DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted June 9, 2022, has been received.  The amendment of claims 1 and 8 is acknowledged.  Applicant's arguments have been fully considered but they are not persuasive. In particular, Applicant asserts that the new limitation is not provided by the Till reference because the container is positioned in the ring of the printing heads and described in an annular configuration for printing containers.  However, it is noted that multiple embodiments of the system are provided by Till including in-line indexing of the first embodiment rather than the rotary indexing of the second embodiment.  As provided in the rejection below, the printing heads configuration being considered are in-line rather than annular in the first embodiment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-10, and 12-25 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated  by U.S. Patent Pub. 2013/0269551 (“Till”).
Claim 1
Till discloses a digital printing system comprising: a track configured to convey a plurality of containers to or through a plurality of process locations (conveyor belt 6); and a plurality of print heads configured for digital printing on the plurality of containers (printheads 12), the plurality of print heads are offset from and extend linearly along a portion of the track in the direction of the flow of the plurality of containers along the track (paragraph [0056], lifting of containers to print station level is an offset distance; Fig. 3A, print stations with printheads 12 arranged in same direction of container flow); wherein the digital printing system is configured to index sets of the plurality of containers to or through the plurality of process locations in a vertical orientation (paragraph [0021, 0024], indexed sets in a vertical direction); and movement of the plurality of containers is controlled or limited at an upper portion and a lower portion of the plurality of containers (Fig. 3A, format parts 10). 

Claim 2
Till discloses the digital printing system of claim 1, wherein the track has an extended oval or oblong configuration (Fig. 4, paragraphs [0011, rotary shape). 

Claim 3
Till discloses the digital printing system of claim 1, wherein the process locations include process locations that treat or pre-treat the containers, apply a base coat, apply one or more process colors, and apply ultraviolet light/energy (paragraph [0023], multiple process stations). 

Claim 4
Till discloses the digital printing system of claim 1, wherein a plurality of print heads are provided on opposite or opposing sides of the track (Fig. 4, paragraph [0056]). 

Claim 5
Till discloses the digital printing system of claim 1, wherein the containers are indexed to a successive process location in index sets comprising two or more containers (paragraph [0010], plurality of containers processed simultaneously). 

Claim 8
Till discloses a digital printing system comprising: a track (conveyor belt 6); a plurality of print stations positioned along or about portions of the track (paragraphs [0021-0024]); a plurality of container carriers, each container carrier configured to operatively connect to the track and to move with or along the track to or by one or more of the plurality of print stations  (Fig. 3A, format parts 10); wherein the container carriers are configured to convey one or more containers; the container carriers are configured to hold or restrain one or more containers at an upper portion and a lower portion of the one or more containers (Fig. 3a), and a least one plurality of print stations include one or more print heads (printheads 12); the plurality of print heads are offset from and extend linearly along a portion of the track in the direction of the flow of the plurality of containers along the track (paragraph [0056], lifting of containers to print station level is an offset distance; Fig. 3A, print stations with printheads 12 arranged in same direction of container flow); and the container carriers are each configured to transport or convey at least two containers (paragraphs [0020, 0056]). 

Claim 9
Till discloses the digital printing system of claim 8, wherein the one or more print heads are stationary (paragraph [0073]). 

Claim 10
Till discloses the digital printing system of claim 8, wherein one or more print heads are movable (paragraph [0047], Figs. 3a and 3b). 

Claim 12
Till discloses the digital printing system of claim 8, wherein at least one print station applies a base coat, and at least one print station applies an ink (paragraph [0024], pre-treatment step). 

Claim 13
Till discloses the digital printing system of claim 12, wherein at least one print station performs a curing function (paragraph [0057], curing step). 

Claim 14
Till discloses the digital printing system of claim 8, wherein a print station is configured to apply a base coat, another print station is configured to apply a first process color, another print station is configured to apply a second process color, another print station is configured to apply 3Application No. 16/694,069Docket No.: 67617-0010Reply to Office Action of Jul. 21, 2021 a third process color, another print station is configured to apply a fourth process color; and at least one other print station is configured to perform a curing function (paragraph [0025, 0060, 0063-0067], 7 process colors and curing). 

Claim 15
Till discloses the digital printing system of claim 8, wherein the container carriers include one or more actuators connected to a base support and configured to rotate and/or vertically move the base support (paragraph [0050]). 

Claim 16
Till discloses the digital printing system of claim 8, wherein the at least two containers may not be identical containers (paragraph [0024]). 

Claim 17
Till discloses the digital printing system of claim 8, wherein the container carriers are part of a container carrier assembly; the container carrier assembly further includes one or more of the following: one or more base supports, one or more actuators, one or more grippers, and one or more encoders; the one or more actuators control or limit movement of the one or more containers from the lower portion of the containers; and the one or more grippers control or limit movement of the one or more containers from the upper portion of the containers (Fig. 3a, paragraph [0050]). 

Claim 18
Till discloses the digital printing system of claim 17, wherein the container carrier assembly includes a rear formation that is configured to be operatively coupled or connected to the track (paragraph [0050], fitting bottom contour). 

Claim 19
Till discloses the digital printing system of claim 18, wherein the rear formation is magnetically coupled to the track (paragraph [0020]). 

Claim 20
Till discloses the digital printing system of claim 8, including one or more grippers configured to hold and/or retain a portion of a container (paragraph [0020, 0050]). 

Claim 21
Till discloses the digital printing system of claim 20, including one or more encoders operatively connected to one or more grippers configured to independently rotate one or more containers (paragraph 0062]). 

Claim 22
Till discloses the digital printing system of claim 21, wherein the one or more encoders control a radial position of the one or more grippers, receive power, and/or transmit information (paragraph 0062]).  

Claim 23
Till discloses the digital printing system of claim 8, wherein the track has an extended oval or oblong configuration (Fig. 4, paragraphs [0011, rotary shape). 

Claim 24
Till discloses the digital printing system of claim 8, wherein the track comprises a servo track (paragraph [0053]). 

Claim 25
Till discloses the digital printing system of claim 24, wherein the container carriers are magnetically coupled to the track (paragraph [0020]), and the system is configured to control the velocity and/or position of each container carrier along the track (paragraph [0007]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2013/0269551 (“Till”).
Claim 6
Till discloses the digital printing system of claim 1.
Till does not appear to explicitly disclose wherein the containers enter and exit the track at opposite ends of the track. 
	Till discloses the transport section in between the inlet and outlet portions (paragraph [0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the containers enter and exit the track at opposite ends of the track, as disclosed by Till, for the purpose of ensuring print quality.

Claim 7
Till discloses the digital printing system of claim 1.
Till does not appear to explicitly disclose wherein at least one process location includes electronic or machine vision or inspection. 
	Till discloses the process location of checking being carried out in the art (paragraph [0005]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the checking step, as disclosed by Till, for the purpose of ensuring print quality.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2013/0269551 (“Till”) in view of U.S. Patent Pub. 2003/0210299 (“Min”).
Claim 11
Till discloses the digital printing system of claim 8.
Till discloses using printheads (element 12) but does not appear to explicitly disclose wherein one or more print heads are configured for side-shooting. 
Min discloses using a print head which is side shooting (paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a side shooting mechanism, as disclosed by Min, into the device of Till, as the side shooting mechanism has been recognized in the art as substitutable with each other directional mechanism (Min, paragraph [0006]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853